Citation Nr: 1602978	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-41 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for a service-connected skin disorder, including acne keloidalis nuchae, prior to September 11, 2008, and an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1982 to April 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2008, the Veteran filed his claim seeking entitlement to a compensable evaluation for his "keloid condition and scalp folliculitis/skin lesions."  In January 2009, the Veteran underwent a VA skin examination and was diagnosed as having recurring pseudofolliculitis barbae with keloid scarring of the neck.  Based on the examination findings, the RO issued an April 2009 rating decision that continued the previously assigned noncompensable disability rating for the Veteran's service-connected keloid formations of the neck.  The Veteran filed a timely notice of disagreement contesting that decision.  In a subsequent October 2009 rating decision, the RO determined that the Veteran's service-connected keloid formations of the neck warranted a 10 percent disability rating, effective September 11, 2008.  

Because Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to a compensable evaluation for a service-connected skin disorder, including acne keloidalis nuchae, prior to September 11, 2008, and an evaluation in excess of 10 percent thereafter, remains on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Based on the Veteran's assertions that his service-connected skin disorder had worsened, the RO scheduled the Veteran for another VA skin examination in June 2015.  During that examination, the VA examiner remarked that the original diagnosis of pseudofolliculitis barbae with keloid scarring of the neck was most likely made in error and that his skin disorder was more appropriately diagnosed as acne keloidalis nuchae.  In light of this, the Board has broadly re-characterized the Veteran's claim as entitlement to an increased rating for a skin disorder, to include acne keloidalis nuchae.  

REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In January 2009, the Veteran was afforded a VA skin examination.  Physical evaluation revealed two darkened, slightly thickened lesions at the base of the Veteran's neck.  The VA examiner noted that total body exposure was less than five percent.  The examiner provided a diagnosis of "recurring keloid formation [of the] posterior neck; recurring folliculitis [of the] posterior neck."

In November 2009, the Veteran submitted two statements asserting that his skin condition had spread to his groin, legs, and lower back side.  These statements were supported by the Veteran's submission of an October 2009 VA treatment report indicating that the Veteran's skin rash was likely due to a flare of pustular folliculitis for which the Veteran had been treated in the past; a November 2009 VA treatment report indicating that the Veteran had xerosis/eczema and folliculitis on his back and groin; and a December 2009 VA treatment report indicating that the Veteran had a painful pustule on his left thigh consistent with folliculitis. 
  
In a December 2009 statement, the Veteran stated, "I believe[] at least 20 percent to 30 percent of my body has been affected."  He also indicated that his skin condition had spread to his face.  This statement was supported by the Veteran's submission of a December 2009 VA treatment report indicating that the Veteran had a rash on his skin for years and that he now has "whelps" on his face.  This treatment report provided a diagnosis of "folliculitis without surrounding cellulitis."  

In a second December 2009 statement, the Veteran claimed that his skin rash had spread to his groin area and to both of his leg (knees and thighs).  This statement was supported by a December 2009 VA treatment report indicating that the Veteran had a "painful pustule of his left thigh consistent with folliculitis."  

In a third December 2009 statement, the Veteran asserted that more of his body was affected by his skin condition, including a spot close to the middle of his back.  He claimed that 20 to 30 percent of his body was affected by his folliculitis.

In a February 2010 statement, the Veteran reiterated that his skin disorder had now spread to other areas of his body.  He claimed that he had problems with whelps on his face; bumps on his legs close to where his knee bends; bumps on the upper part of his legs; and bumps all over his groin area.  According to an April 2010 VA treatment report, the Veteran was treated for folliculitis on his left post thigh.

In April and May 2014, the Veteran submitted statements reaffirming his contentions that his skin condition had worsened and had spread to his face, legs, thighs, and groin area.  

In October 2014, the Veteran presented for VA treatment for a boil on his left buttock.  Subsequently, in December 2014, he underwent VA treatment for a lesion on his abdomen, diagnosed as a carbuncle.

In June 2015, the Veteran underwent another VA skin examination.  In the corresponding examination report, the VA examiner noted that the Veteran's medical history had been reviewed.  The examiner also observed the Veteran's assertions that his keloid scars were bigger, wider, and had spread to other parts of his body.  After conducting a thorough physical evaluation, the VA examiner reported that the Veteran did not have any of the "above listed" visible skin conditions.  However, the examiner did not specify which of the "above listed" visible skin conditions were not present on examination.  The examiner also found evidence of an abdominal lesion, diagnosed as a carbuncle, and noted that this condition was not a progression of his service-connected pseudofolliculitis barbae.  However, the examiner did not provide any rationale for this medical conclusion.  

Additionally, despite the fact that multiple prior VA treatment records diagnosed the Veteran's skin condition as "pustular folliculitis," the June 2015 VA examiner opined that the original diagnosis of pseudofolliculitis barbae with keloid scarring of the neck was most likely made in error and that the Veteran most likely had acne keloidalis nuchae.  Unfortunately, the examiner did not indicate whether the abdomen carbuncle was a progression of his newly diagnosed acne keloidalis nuchae.  Likewise, the examiner failed to explain why the previous diagnosis of pseudofolliculitis barbae with keloid scarring of the neck was erroneous or why the Veteran's service-connected skin disorder was more appropriately diagnosed as acne keloidalis nuchae.  

Lastly, the June 2015 VA examiner reported that the Veteran had "superficial acne (comedones, papules, pustules, superficial cysts) of any extent" which "affect[ed] less than 40 percent of [his] face and neck."  Nevertheless, the VA examiner failed to address whether the Veteran had any skin disorders that affected parts of his body other than his face and neck; and if so, whether those skin disorders were an indication that his service-connected skin disorder had spread to other body areas such as his groin, legs, thighs, and lower back side.  In fact, the examiner only discussed the findings from the Veteran's February 2011 and September 2011 VA outpatient dermatology reports which found that the Veteran had mild acne keloidalis.  The examiner did not discuss any of the findings from the Veteran's prior VA treatment records which found evidence of a skin disorder symptomatology affecting the Veteran's neck, face, groin, thighs/legs, and lower back side.

Under these circumstances, the Board finds that the June 2015 VA examination is inadequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the Veteran's assertions that his skin disorder spread to his face, groin, legs, thighs, and lower back side, and given that these assertions were the very reason he was afforded the June 2015 VA skin examination, the RO must schedule the Veteran for an appropriate skin examination to address the current severity of the Veteran's service-connected skin disorder, to include acne keloidalis nuchae.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Based on the Veteran's contentions that his service-connected skin disorder has spread to areas other than his face and neck, including his groin, legs, and lower back side, the examiner must review the Veteran's medical record and lay statements and then identify all areas of the Veteran's body that are affected by his service-connected skin disorder.  Moreover, the examiner must discuss what percentage of the Veteran's body is affected by the disorder, both of exposed areas only and the entire body.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim that has not already been associated with the record.  The Board is specifically interested in any treatment reports or other evidence, such as photographs, which document the severity of his skin disorder, including his previously diagnosed pseudofolliculitis barbae with keloid scarring of the neck and acne keloidalis nuchae.  The Board is also interested in any evidence, other than the Veteran's lay statements, which would demonstrate that his skin disorder has spread to his groin, legs, and lower back side.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be scheduled for an examination to determine the severity of his service-connected skin disorder, including his previously diagnosed pseudofolliculitis barbae with keloid scarring of the neck and acne keloidalis nuchae.  The electronic claims file and all relevant records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. 

The examiner must identify all areas of the Veteran's body that are affected by his service-connected skin disorder, including his previously diagnosed as pseudofolliculitis barbae with keloid scarring of the neck and acne keloidalis nuchae.  The examiner must then discuss what percentage of the Veteran's body is affected by the service-connected skin disorder, including both the exposed areas only and the entire body. 
The examiner must review the record for prescribed treatment for acne keloidalis nuchae and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed since September 2007.  The examiner must also discuss whether systemic therapy was warranted at any time, but not prescribed due to conflicting health concerns.  A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




